FILED

" UNITED STATES DISTRICT COURT JUL 24 2018
FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia
NIYOM SOUVANNASOT, )
)
Plaintiff, ) |
) Civ. No. 19-1771 (UNA)
)
MICHAEL KLEIN, )
)
Defendant. )
MEMORANDUM OPINION

 

Plaintiff, a citizen of Joliet, Illinois, alleges that he was involved in a single-vehicle accident on
January 15,2018. Compl. at 1. It appears that there was a dispute as to the amount of his insurance
deductible. See id. Plaintiff believes that his deductible is $500, and an insurance agent maintains that
plaintiffs deductible is $1000. See id. Plaintiff refused to pay more than $500, and he asks the Court to
“handle this case,” id. at 2, against the president of the insurance company.

Federal district courts have jurisdiction in civil actions arising under the Constitution, laws or
treaties of the United States. See 28 U.S.C. § 1331. In addition, federal district courts have jurisdiction
over civil actions where the matter in controversy exceeds $75,000, and the suit is between citizens of
different states. See 28 U.S.C. § 1332(a). The complaint does not state a claim arising under the United
States Constitution or federal law and, therefore, the plaintiff does not demonstrate federal question
jurisdiction. Because the plaintiff's demand for monetary damages does not exceed $75,000, and
because the parties both are citizens of Illinois, the plaintiff fails to establish diversity jurisdiction.
Accordingly, the Couit will grant the plaintiff's application to proceed in forma pauperis and will

dismiss the complaint for lack of subject matter jyrisdiction. An Order is issued separately.

DATE: July £22019 tA pa

United States District Judge